DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 1-12 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillot (US 2003/0011231).  Guillot teaches a sofa connection structure, characterized by comprising a first member (fig. 5: 40) and a second member (fig. 5: 60), wherein the first member comprises a first base plate (fig. 5: 45), two guide rails (fig. 5: 46) symmetrically arranged on the first base plate, and a limiting part (fig. 5: 50) which is arranged on the first base plate and located under the two guide rails; the second member comprises a second base plate (fig. 5: 61) and two guide bars (fig. 6: 62) symmetrically arranged on the second base plate, and the two guide bars are in sliding insertion-fit with the two guide rails correspondingly (as shown in fig. 6); the first base plate and the second base plate are each provided with a plurality of bolt holes (fig. 5: 42, 64); the first base plate is used for being connected with a sofa seat frame, and the second base plate is used for being connected with a sofa element (paragraph 0026).  Guillot teaches wherein the sofa connection structure is used for a backrest, but does not teach it’s use on an . 
As concerns claim 2, Guillot, as modified, teaches wherein the first base plate (fig. 5: 40) is of a shape of a long strip plate, and the guide rails (fig. 5: 46) are of first bent structures formed by bending side edges of the first base plate toward one surface of the first base plate; the limiting part is of a second bent structure (fig. 5: 50) formed by bending a side edge, close to an end, of the first base plate toward one surface of the first base plate; and the first bent structures and the second bent structure are bent toward a same surface of the first base plate.
As concerns claim 3, Guillot, as modified, teaches wherein a distance between the two guide rails gradually decreases along an axial direction of the first base plate (as shown in fig. 5).
As concerns claim 4, Guillot, as modified, teaches wherein the second base plate (fig. 5: 60) is also of a shape of a long strip plate, and the guide bars (fig. 5: 62) are of third bent structures formed by bending side edges of the second base plate toward one surface of the second base plate.
As concerns claim 6, Guillot, as modified, teaches wherein a distance between the two guide bars (fig. 5: 62) gradually decreases along an axial direction of the second base plate (as shown in fig. 5).

Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillot (US 2003/0011231) in view of Slusher, II (US 2015/0285431) (“Slusher”).  As concerns claims 7-10 and 12, Guillot teaches wherein the seat frame comprises a beam with a first supporting plate and first side plate on a side of the first supporting plate (fig. 3: 22 is a box shaped beam with a top supporting plate and side plate on a side), but does not teach wherein the sofa frame comprises 2 symmetrically arranged cross beams and longitudinal beams with the longitudinal .

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Guillot and Slusher fail to teach wherein the third bent structures have an “n” shape.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636